DETAILED ACTION
Claim(s) 1-8 are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2018 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/27/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/23/2020 is being considered by the examiner.
Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
a flexible strain sensor having a plurality of strain detection elements arranged on a substrate;
a flexible pressing member for pressing the strain sensor fixed thereto against a body surface of a living body;
a drive section for driving
a pressing control section for controlling a pressing force of the pressing member for pressing the strain sensor against the body surface by controlling the drive section;
a deformation stop timing determination section for determining a deformation stop timing at which deformation of a detection face of the strain sensor has been stopped…;
a calibration section for setting a level of the strain detection signal … and for calibrating a first strain detection signal detected by each of the plurality of strain detection elements…; and
a pressure generation section for generating a pressure signal from the calibrated first strain detection signal.
as set forth in Claim 1, 6, 7 and 8. 
a conversion equation for converting the calibrated first strain detection signal into…; 
as set forth in Claim 2.
a biological information calculation section for calculating biological information…;
as set forth in Claim 6. 
These limitations are being interpreted as follows:
a strain gauge or a semiconductor, as set forth in para. [0028] of the 10/16/2018 instant specification; and
an air bag, as set forth in para. [0024]; and
a pump, as set forth in para. [0035]; and
a processor with a stored pressing control program, as set forth in para. [0040] and [0044]; and
a processor with a stored deformation stop timing program, as set forth in para. [0040] and [0044]; and
a processor with a stored calibration section program, as set forth in para. [0040] and [0044]; and
a processor with a stored pressure generation program, as set forth in para. [0040] and [0044]; and
a linear function y = ax+b, as set forth in para. [0076]; and
a processor with a stored biological information calculation program, as set forth in para. [0040] and [0083].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)( 2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (US 2001/0003792), hereinafter referred to as Ogura in view of Hammerschmidt (US 9,689,770).
Regarding Claim 1, Ogura discloses a pulse wave detector (Abstract, “pulse-wave-detect portion”) comprising: a flexible strain sensor (Fig. 1, element 34) having a plurality of strain detection elements (Fig. 3) arranged on a substrate (para. [0035], “the press surface 34 is provided by a semiconductor plate, and each of the pressure-sensing elements Exy is provided by strain gauges”); a flexible pressing member (Fig. 1, element 38 and 40) for pressing the strain sensor fixed thereto against a body surface of a living body (para. [0033], “the diaphragm 40 supports the pressure sensor and is made out of a thin elastic sheet” and para. [0035], “pressure chamber 38 is supplied with pressurized air to press the pressure-pulse-wave sensor against the body”); a drive section (Fig. 1, element 46) for driving the pressing member (para. [0036], “the pressure chamber 38 is connected to an air pump 46 to supply pressurized air to press the sensor against the body”); a pressing control section (Fig. 1, element 18, “control device”) for controlling a pressing force of the pressing member for pressing the strain sensor against the body surface by controlling the drive section (para. [0036], “air pump 46 whose pressure is controlled by the pressure-control valve 48 in response to a control signal supplied from the control device 18”); a deformation stop timing determination section (Fig. 1, element 18, “control device”) for determining a deformation stop timing at which deformation of a detection face of the strain sensor has been stopped based on a strain detection signal detected by each of the plurality of strain detection elements in a pressure raising process in which the pressing force is increased by the pressing control section (para. [0036], “the air 
However, Ogura does not disclose a calibration section for setting a level of the strain detection signal detected by each of the plurality of strain detection elements at the deformation stop timing as a reference level and for calibrating a first strain detection signal detected by each of the plurality of strain detection elements after the deformation stop timing based on the reference level; and a pressure generation section for generating a pressure signal from the calibrated first strain detection signal.
Hammerschmidt teaches at Fig. 1, element 106 and col. 4, lines 31-50 of calibrating a pressure sensor to a set of target values. The target values can be based off of one or more pressures, such as ambient pressure or another sensed pressure. The pressure sensor, 102, can comprise of a plurality of pressure sensors coupled together (strain detection elements). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the known techniques of pressure sensor calibration taught by Hammerschmidt with the pulse-wave sensor array disclosed by Ogura. By applying the known technique of sensor calibration, the pulse wave sensor array disclosed by Ogura would benefit from the predictable results of sensor calibration, specifically due to the sensor being on a membrane or diaphragm and is bent and displaced unevenly against a surface (col. 5, para. 2). Ogura as modified by Hammerschmidt would then generate a pressure signal from the calibrated sensor array (Ogura para. [0035], “produces a pressure signal representing the detected local pressure ex: pressure pulse wave signal”). 
Regarding Claim 5, Ogura as modified by Hammerschmidt teaches the strain sensor includes the plurality of strain detection elements arranged in a two-dimensional form (Fig. 3, element 36 and para. [0034], “the pressure-pulse –wave sensor 36 has, in the press surface, the matrix of pressure-sensing elements Exy. The matrix of elements include a plurality of rows and reference lines”).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Ogura as applied to claim 1 above, and further in view of Khair et al. (US 6,533,729), hereinafter referred to as Khair.
Regarding Claim 2, Ogura as modified by Hammerschmidt discloses based on the first strain detection signal that has been detected by the strain detection element at each of a plurality of timings in a period between the deformation stop timing and a time point after a predetermined time has passed from the deformation stop timing in the pressure raising process (Fig. 5 and Fig. 6 and para. [0035], “each pressure-sensing element detects a strain and produces a pressure signal”) and has been calibrated.  
However, Ogura as modified by Hammerschmidt does not teach the pressure generation section generates a conversion equation for converting the calibrated first strain detection signal into the pressure signal and generates the pressure signal from the calibrated first strain detection signal. 
Khair teaches at col. 6, lines 37-60, col. 14, lines 54-67 to col. 15, lines 1-19 of using an equation in the form of y = ax+b for calibration of a sensor to determine blood pressure. The sensor data, after it has been calibrated is set to a first order, best line polynomial in order to convert the electrical output from the sensor into a pressure signal. It would have been obvious 
Regarding Claim 3, Ogura as modified by Hammerschmidt and Khair discloses each of the plurality of strain detection elements being used as a target element (Ogura, para. [0036], “each pressure-sensing element Exy detects a strain produced and produces a pressure signal”), based on the first strain detection signal that has been detected by the target element at each of the plurality of timings and has been calibrated, and the pressing force at each of the plurality of timings (Ogura, Fig. 5 and Fig. 6 and para. [0035], “each pressure-sensing element detects a strain and produces a pressure signal”), the pressure generation section performs a process for generating the conversion equation for converting the calibrated first strain detection signal into the pressure signal for each of the target elements (Khair, col. 15, lines 54-67, “the calibration equation is used to take the electrical output into blood pressure values”). 
However, Ogura as modified by Hammerschmidt and Khair do not disclose generating the pressure signal based on the first strain detection signal that has been detected by an arbitrary one of the plurality of strain detection elements and has been calibrated, and the conversion equation generated for the arbitrary strain detection element. 
Khair teaches at col. 14, lines 54-67 to col. 15, lines 1-19 of using one or more detector elements for a plurality of time measurements during a calibration period. The conversion equation is repeated for all detectors within the sensor array, until the electrical signals from the sensor are converted into a pressure signal. It would have been obvious to one of ordinary 
Regarding Claim 4, Ogura as modified by Hammerschmidt does not teach a storage medium for storing an output signal of each of the plurality of strain detection elements as a reference value in a state in which the detection face of the strain sensor is flat, wherein the strain detection signal detected by the strain detection element has been calibrated based on the reference value. 
Khair teaches at col. 4, lines 23-44 of using a memory to store data. The array collects data from the pressure sensor when the sensor is placed against the surface of the patient. The output signals are calibrated and the calibrated signal is stored within the memory as well. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Khair to use the strain gauge sensor array taught by Ogura as modified by Hammerschmidt instead of the photodetectors using by Khair to determine an electrical signal. Modifying the invention would benefit from the predictable result of converting an electrical signal into a pressure signal (col. 4, lines 42-44). 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (US 2001/0003792), hereinafter referred to as Ogura in view of Hammerschmidt (US 9,689,770).
Regarding Claim 6, Ogura discloses a biological information measurement device comprising: a pulse wave detector (Abstract, “pulse-wave-detect portion”); and a biological information calculation section for calculating biological information based on the pressure 
However, Ogura does not disclose a calibration section for setting a level of the strain detection signal detected by each of the plurality of strain detection elements at the deformation stop timing as a reference level and for calibrating a first strain detection signal detected by each of the plurality of strain detection elements after the deformation stop timing based on the reference level; and a pressure generation section for generating a pressure signal from the calibrated first strain detection signal.
Hammerschmidt teaches at Fig. 1, element 106 and col. 4, lines 31-50 of calibrating a pressure sensor to a set of target values. The target values can be based off of one or more pressures, such as ambient pressure or another sensed pressure. The pressure sensor, 102, can comprise of a plurality of pressure sensors coupled together (strain detection elements). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the known techniques of pressure sensor calibration taught by Hammerschmidt with the pulse-wave sensor array disclosed by Ogura. By applying the known technique of sensor calibration, the pulse wave sensor array disclosed by Ogura would benefit from the predictable results of sensor calibration, specifically due to the sensor being on a membrane or diaphragm and is bent and displaced unevenly against a surface (col. 5, para. 2). Ogura as modified by Hammerschmidt would then generate a pressure signal from the calibrated sensor array (Ogura para. [0035], “produces a pressure signal representing the detected local pressure ex: pressure pulse wave signal”).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (US 2001/0003792), hereinafter referred to as Ogura in view of Hammerschmidt (US 9,689,770).
Regarding Claim 7,  Ogura discloses a pulse wave detection (Abstract, “pulse-wave-detect portion”) method, comprising: increasing a pressing force of a pressing member (Fig. 1, element 38) for pressing a strain sensor fixed thereto against a body surface (para. [0035], “pressure chamber 38 is supplied with pressurized air to press the pressure-pulse-wave sensor against the body”), the flexible strain sensor (Fig. 1, element 34) having a plurality of strain detection elements (Fig. 3) arranged on a substrate (para. [0035], “the press surface 34 is provided by a semiconductor plate, and each of the pressure-sensing elements Exy is provided by strain gauges”); determining a deformation stop timing (Fig. 1, element 18, “control device”) at which deformation of a detection face of the strain sensor has been stopped based on the strain detection signal detected by each of the plurality of strain detection elements in a pressure raising process in which the pressing force is increased (para. [0036], “the air pump 46 is controlled by the pressure-control valve 48 in response to a control signal from the control device 18 … the control device can change or adjust a pressing force).
However, Ogura does not setting a level of the strain detection signal detected by each of the plurality of strain detection elements at the deformation stop timing as a reference level; calibrating the first strain detection signal detected by each of the plurality of strain detection elements after the deformation stop timing based on the reference level; and generating a pressure signal from the calibrated first strain detection signal.
Hammerschmidt teaches at Fig. 1, element 106 and col. 4, lines 31-50 of calibrating a pressure sensor to a set of target values. The target values can be based off of one or more .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (US 2001/0003792), hereinafter referred to as Ogura in view of Hammerschmidt (US 9,689,770).
Regarding Claim 8, Ogura discloses a computer-readable non-transitory storage medium that stores a program for causing a computer to execute a process (para. [0037], “CPU processes input signals according to control programs pre-stored in the ROM”), the process comprising: increasing a pressing force of a pressing member (Fig. 1, element 38) for pressing a strain sensor fixed thereto against a body surface (para. [0035], “pressure chamber 38 is supplied with pressurized air to press the pressure-pulse-wave sensor against the body”), the flexible strain sensor (Fig. 1, element 34) having a plurality of strain detection elements (Fig. 3) arranged on a substrate (para. [0035], “the press surface 34 is provided by a semiconductor plate, and each of the pressure-sensing elements Exy is provided by strain gauges”); 
However, Ogura does not setting a level of the strain detection signal detected by each of the plurality of strain detection elements at the deformation stop timing as a reference level; calibrating the first strain detection signal detected by each of the plurality of strain detection elements after the deformation stop timing based on the reference level; and generating a pressure signal from the calibrated first strain detection signal.
Hammerschmidt teaches at Fig. 1, element 106 and col. 4, lines 31-50 of calibrating a pressure sensor to a set of target values. The target values can be based off of one or more pressures, such as ambient pressure or another sensed pressure. The pressure sensor, 102, can comprise of a plurality of pressure sensors coupled together (strain detection elements). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the known techniques of pressure sensor calibration taught by Hammerschmidt with the pulse-wave sensor array disclosed by Ogura. By applying the known technique of sensor calibration, the pulse wave sensor array disclosed by Ogura would benefit from the predictable results of sensor calibration, specifically due to the sensor being on a membrane or diaphragm and is bent and displaced unevenly against a surface (col. 5, para. 2). Ogura as modified by Hammerschmidt would then generate a pressure signal from the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791